                                                                               Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



JOHN HENRY FREDERICK,

                 Plaintiff,

v.                                             CASE NO. 4:18cv408-RH-MJF

WAKULLA CI MEDICAL
ADMINISTRATION DEPT. et al.,

                 Defendants.

___________________________/


                               ORDER OF DISMISSAL


        This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 23. No objections have been filed. Upon consideration,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “The complaint is dismissed

without prejudice under 28 U.S.C. § 1915(e)(2)(B).” The clerk must close the file.

        SO ORDERED on June 12, 2019.

                                        s/Robert L. Hinkle
                                        United States District Judge



Case No. 4:18cv408-RH-MJF
